Citation Nr: 0334216	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  00-21 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for dependents' 
educational assistance benefits pursuant to 38 U.S.C. Chapter 
35.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from August 1951 to June 
1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 decision by the RO in San Juan, 
Puerto Rico, which denied the issues on appeal.  In May 2001, 
the Board remanded the case to the RO for further procedural 
and evidentiary development.  The case was subsequently 
returned to the Board.


REMAND

The Board finds that although additional delay is 
regrettable, further development is necessary prior to 
appellate review.

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The May 
2001 Board remand requested that the RO obtain specific VA 
medical records.  The majority of these records have been 
obtained, but the RO has not attempted to obtain medical 
records relating to the veteran's admission to a VA hospital 
for the period ending on April 29, 1999.  Such records must 
be obtained.  Id; see also 38 U.S.C.A. § 5103A(c) (West 
2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

VA is required to provide specific notice to claimants as to 
the evidence needed to substantiate their claims, what 
evidence, if any, is to be provided by the claimant, and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that the notice requirements of § 5103(a) are 
not met unless VA can point to a specific document in the 
record).  The appellant has not received the specific notice 
prescribed by 38 U.S.C.A. § 5103(a) (West 2002) and 
Quartuccio, supra.  The RO sent a letter to the appellant in 
June 2001 which attempted to comply with the notice 
requirements of 38 U.S.C.A. § 5103(a).  However, this letter 
pertains to a veteran's claim for entitlement to service 
connection for a disability, and does not relate to the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death.  Moreover, this notice 
limited the time for submitting necessary evidence to 60 days 
from the date of the letter.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.   

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should attempt to obtain 
records of the veteran's hospitalization 
at a VA facility for the period ending on 
April 29, 1999.  (The beginning date of 
this period is not evident in the file.)

3.  Following completion of the 
foregoing, and after ensuring compliance 
with the VCAA, the RO should readjudicate 
the appellant's claims for entitlement to 
service connection for the cause of the 
veteran's death, and for entitlement to 
basic eligibility for dependents' 
educational assistance benefits pursuant 
to 38 U.S.C. Chapter 35.  If the claims 
are denied, the appellant should be 
issued a supplemental statement of the 
case, and given time to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




